Title: From George Washington to Joseph Reed, 27 May 1781
From: Washington, George
To: Reed, Joseph


                        

                            SirHead Quarters New Windsor 27th. May 1781
                        
                        I beg leave to inform your Excellency that at a late conference between His Excellency the Count de
                            Rochambeau and myself it has been agreed that the principal part of the French Force shall march, as soon as circumstances
                            will admit, and form a junction with me upon the North River. The enemy have so exceedingly weakened themselves by
                            repeated detachments to support the War to the southward, that a favorable opportunity seems to present itself of
                            expelling them from New York or obliging them to recall part of their force to defend the extensive posts dependant
                            upon that Garrison—Could this last be effected, it would essentially relieve the southern States.
                        Upon the most accurate calculation that I have been able to make, an operation against New York with its
                            present Garrison will require all the Continental Battalions from New Jersey to New Hampshire inclusive fully compleated
                            and the French Force now at Rhode Island. But as we cannot count upon the Battalions being full and as a Body of Militia
                            will moreover be necessary for the investment of New York and its out posts, I have called upon the several States, from
                            Pennsylvania to New Hampshire, to hold certain numbers in readiness to move within a week of the time at which I may
                            require them, and to serve three months from the time they join the Army.The number allotted to Pennsylvania is 1600,
                            which is in proportion to the Continental Battalions which she furnishes. Your Excellency will be pleased to give the
                            necessary orders and to direct the necessary preparations of Arms and Camp Equipage.
                        I think it essential that the Legislature, at their present Session should vest the Executive, during their recess,
                            with powers of complying with such further requisitions of men as I may be under the necessity of making, or of provisions,
                            and the means of transportation.
                        Your Excellency must be sensible that our principal difficulty will lye in subsisting so great a number of
                            men as we shall be obliged to draw together, and as our dependance for Bread must be in great measure upon the State of
                            Pennsylvania, I must take the liberty to refer you to my letter of the 5th instant which will give you a true Idea of our
                            prospects unless very decisive measures are speedily taken. I shall be obliged by your letting me hear from you as soon as
                            possible upon the quantity of Flour which we may with a tolerable degree of certainty expect from the State. The
                            importance of the object which we have in contemplation ought and I hope will induce Government to exert their utmost
                            powers to procure a supply.
                        Applications for reinforcement to the southern Army no doubt have reached you thro’ another Channel, but I
                            cannot help mentioning the critical situation to which our affairs in that quarter are reduced for want of a permanent
                            force, and expressing my earnest wishes that measures may be fallen upon to make up the deficiency of the Pennsylvania
                            line. I have the honor to be &c.

                    